DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2022 has been entered.

Status of Claims
Claim(s) 1 is/are currently amended. Claim(s) 2, 7-9 and 15-16 has/have been canceled. Claim(s) 1, 3-6 and 10-14 is/are pending.

Objections/Rejections Withdrawn
Objections and rejections not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an aerosol detection unit for […]," "a deposition fraction measurement unit for […]," "a respiratory feature determination unit for […]," "a monitoring unit for […]," "a guiding unit for […]," and "a respiratory assistance apparatus for […]" in the device claims. 
The disclosed corresponding structure for the aerosol detection unit and monitoring unit is an aerosol sensor (e.g., Fig. 7). The disclosed corresponding structure for the respiratory assistance apparatus is a breathing rate sensor that output a breathing rate of the patient and preferably a breathing pattern input unit/CPAP device (pg. 19, lines 11-16). The remaining corresponding structures unclear. See rejections under 35 U.S.C. 112(b) discussed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6 and 10-14 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3-6 and 10-13, as noted above, the device/system claims include limitations that invoke 35 U.S.C. 112(f). However, the corresponding disclosed structure for each of these limitations is not clear. Specifically, Applicant discloses the guiding unit comprises a user interface (e.g., display, audio signal element, vibration signal element, light signal element, etc.) (pg. 15, lines 31-33). However, this structure alone does not appear sufficient for "setting a time point and/or location for determining the respiratory feature" as claimed, but would require some additional analytical or processing means. Therefore, the corresponding disclosed structure of said unit is unclear. Is the corresponding structure limited to user interface, a computer and interface in combination, etc.? The disclosed corresponding structure for the deposition fraction measurement unit and the respiratory feature determination unit is similarly unclear. Applicant does not expressly describe any structure associated with the above-noted units, and the provided figures are insufficiently detailed to show any particular structure. Though Applicant discloses the method steps (including the steps performed by the above-noted units) may be performed by a computer (e.g., pg. 3, lines 10-15), it is unclear if the structure of the above-noted "units" is limited to a computer and equivalents thereof performing these steps, or a computer is merely controlling some other structure to perform said steps. If the latter, it is further unclear what other structure(s) is/are encompassed by the limitations invoking 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297118 A1 (previously cited, Londahl '118) in view of "Measurement Techniques for Respiratory Tract Deposition of Airborne Nanoparticles: A Critical Review" (previously cited, Londahl '14).
Regarding claims 1 and 3-6, Londahl '118 teaches and/or suggests a device for determining a respiratory feature of a subject based on a breathing gas generated by the subject when inhaling and exhaling, the device comprising:
an aerosol detection unit for detecting an aerosol contained in the breathing gas (¶ [0048] means 10 for analysis of air exhaled from the subject);
a deposition fraction measurement unit for measuring a deposition fraction for the detected aerosol (¶ [0017] by comparing the amount of particles in the aerosol to be inhaled to the amount of particles in the exhaled air, the amount of particles that has been deposited in the airways of the subject can be determined); and
a respiratory feature determination unit for determining the respiratory feature by relating the measured deposition fraction to at least one predetermined deposition fraction corresponding to an airway geometry of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract (¶ [0036] where the difference between the concentrations in inhaled aerosol and exhaled air reflects the structure of the alveoli and may be used as a means to diagnose pulmonary disease). 
Londahl '118 does not expressly teach the deposition fraction measurement unit is configured to measure a particle concentration for a plurality of particle sizes of the detected aerosol, and wherein the deposition fraction comprises a plurality of values each corresponding to a particle size of the plurality of particle sizes. However, Londahl '118 does teach/suggest multiple particle sizes within a polydisperse aerosol, and/or deposition thereof, may be measured (¶ [0040]) where size fraction(s) of interest may be measured i.e., encompassing/suggesting multiple sizes may be measured). Additionally, Londahl '14 discloses it is sometimes advantageous to measure a particle concentration for a plurality of particle sizes of a detected aerosol, and measure a deposition fraction comprising a plurality of values each corresponding to a particle size of the plurality of particle sizes (pg. 237, Polydisperse Aerosols, "It is sometimes advantageous to study respiratory tract deposition of a polydisperse aerosol, i.e., to use an aerosol with a broad size range and compare the inhaled and exhaled size distributions to get the size-dependent DFs," wherein the disclosed size-dependent DFs correspond to the claimed plurality of values each corresponding to a particle size of the plurality of particle sizes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Londahl '118 with the deposition fraction measurement unit being configured to measure a particle concentration for a plurality of particle sizes of the detected aerosol, wherein the deposition fraction comprises a plurality of values each corresponding to a particle size of the plurality of particle sizes as taught/suggested by Londahl '14 in order to facilitate the investigation of the deposition of ambient aerosols, reduce measurement time, improve size resolution, etc. (Londahl '14, pg. 237). 
Londahl '118 as modified does not expressly teach relating the measured deposition fraction to a plurality of predetermined deposition fractions corresponding to a different airway geometries of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract. 
Londahl '14 teaches/suggests a method comprising measuring a deposition fraction for an aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol by measuring a particle concentration for a plurality of particle sizes of the detected aerosol; deriving a particle size distribution of the detected aerosol (pg. 247, a particle size spectrometer is typically used to determine the complete size distribution of particles in inhaled and exhaled air samples) by deriving a ratio between the size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase (e.g., pg. 237, comparing inhaled and exhaled size distributions to get the size-dependent DFs; pg. 248, DF equation; etc.) and further discloses utilizing said distribution in order to assess deposition in the different anatomical compartments or geometries of the respiratory tract, such as the extrathoracic (upper) airways, the thoracic (lower) airways, and the alveoli (pg. 249, measuring regional lung deposition; pg. 236, estimating regional deposition (central or peripheral lung region) by measuring the particle concentration in a specific part of the exhaled breath; etc.). Londahl '14 suggests the measured deposition is affected by lung morphology and airway geometry (pg. 232) and suggests the above-noted assessment for a plurality of different airway geometries may be beneficial at least in order to identify lung diseases that are often, at least in an early stage, limited to one region of the respiratory tract (e.g., asthma) (pg. 249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Londahl '118 with measuring a deposition fraction for the detected aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol, by deriving a ratio between a size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase and relating the measured deposition fraction to a plurality of predetermined deposition fractions each corresponding to a different airway geometry of a respiratory tract, wherein each airway geometry corresponds to a different part or section of said respiratory tract, such as reference values (as disclosed by Londahl '118, e.g., ¶ [0055]) for a plurality of parts or sections of the respiratory tract, such as at least an upper and lower airway, as taught/suggested by Londahl '14 in order to assess aerosol deposition in different anatomical compartments of the respiratory tract for identifying characteristics of particular respiratory conditions (e.g., asthma) (Londahl '14, pg. 249; pg. 236; etc.). 
Regarding claim 10, Londahl '118 as modified teaches/suggests a monitoring unit for monitoring an air composition (¶ [0048] means 6 for determining the amount of particles in aerosol to be inhaled). Alternatively/Additionally, Londahl '14 as modified teaches/suggests using ambient aerosols to determine deposition fraction (e.g., pg. 237), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device/method of Londahl '118 with a monitoring unit for monitoring an air composition, e.g., ambient air composition, in order to enable determining the respiratory feature without requiring a separate, dedicated aerosol source, thereby simplifying the device.
Regarding claim 12, Londahl '118 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach a guiding unit for setting a time point and/or location for determining the respiratory feature. However, Londahl '118 teaches/suggests the device comprises a control system configured to set a time point for determining the respiratory feature (e.g., ¶ [0025] where the subject holds his/her breath for a determined amount of time prior to detecting aerosols in exhaled breath and/or measuring deposition fraction, which is controllable via the control system). Londahl '118 does not expressly teach said control system comprises, e.g., a user interface for enabling control of the breath hold duration and/or informing a user of the breath hold duration. However, as Londahl '118 and Londahl '14 discloses consistency of the breathing pattern enables reliable and/or accurate comparison with other data and computer models (Londahl '118, ¶ [0023]; Londahl '14, pg. 236; etc.), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device and/or method of Londahl '118 with a guiding unit for setting the time point (e.g., the control system further comprising a user interface for enabling control of the breath hold duration and/or informing a user of the breath hold duration) in order to facilitate guiding the subject to perform the breathing pattern consistently. 
Regarding claim 13, Londahl '118 as modified with respect to claim 1 above teaches and/or suggests a system for determining a respiratory feature of a subject based on a breathing gas generated by the subject when inhaling and/or exhaling, comprising a respiratory assistance apparatus for assisting the respiration of the subject (means 7 for generation of air for inhalation to the subject); and a device as claimed in claim 1 for determining a respiratory feature of the subject, as discussed above. Alternatively/Additionally, Londahl '118 as modified teaches and/or suggests breathing may be monitored with a flow meter (¶ [0051]), from which data may be derived (¶ [0005]). Londahl '118 and Londahl '14 each disclose the importance of monitoring and/or following a predefined breath pattern during deposition measurement to enable reliable and/or accurate comparison with other data and computer models (Londahl '118, ¶ [0023]; Londahl '14, pg. 236; etc.). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify system and/or method of Londahl '118 with the system further comprising a respiratory assistance apparatus for assisting the respiration of the subject (e.g., using the existing flow meter and associated processing means to monitor breathing pattern and assist a user in maintaining said pattern throughout a test) in order to enable comparison of the measured deposition fraction with other data and models, such as the reference data/predetermined deposition fractions (Londahl '14, pg. 236). 
Regarding claim 14, Londahl '118 teaches/suggests a method for determining a respiratory feature of a subject based on a breathing gas generated by the subject, the method comprising: 
detecting an aerosol contained in the breathing gas (¶ [0048] means 10 for analysis of air exhaled from the subject);
measuring a deposition fraction for the detected aerosol (¶ [0017] by comparing the amount of particles in the aerosol to be inhaled to the amount of particles in the exhaled air, the amount of particles that has been deposited in the airways of the subject can be determined); and
determining the respiratory feature by relating the measured deposition fraction to at least one predetermined deposition fraction corresponding to an airway geometry of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract (¶ [0036] where the difference between the concentrations in inhaled aerosol and exhaled air reflects the structure of the alveoli and may be used as a means to diagnose pulmonary disease). 
Londahl '118 does not expressly teach relating the measured deposition fraction to a plurality of predetermined deposition fractions corresponding to a different airway geometries of a respiratory tract, wherein each airway geometry corresponds to a part or section of said respiratory tract. 
Londahl '14 teaches/suggests a method comprising measuring a deposition fraction for an aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol by measuring a particle concentration for a plurality of particle sizes of the detected aerosol; deriving a particle size distribution of the detected aerosol (pg. 247, a particle size spectrometer is typically used to determine the complete size distribution of particles in inhaled and exhaled air samples) by deriving a ratio between the size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase (e.g., pg. 237, comparing inhaled and exhaled size distributions to get the size-dependent DFs; pg. 248, DF equation; etc.) and further discloses utilizing said distribution in order to assess deposition in the different anatomical compartments or geometries of the respiratory tract, such as the extrathoracic (upper) airways, the thoracic (lower) airways, and the alveoli (pg. 249). Londahl '14 suggests the measured deposition is affected by lung morphology and airway geometry (pg. 232) and suggests the above-noted assessment for a plurality of different airway geometries may be beneficial at least in order to identify lung diseases that are often, at least in an early stage, limited to one region of the respiratory tract (e.g., asthma) (pg. 249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fmethod of Londahl '118 with measuring a deposition fraction for the detected aerosol, wherein the deposition fraction indicates the fraction of aerosol deposited inside the subject over the total amount of the inhaled aerosol, by deriving a ratio between a size distribution of aerosol detected during an inhalation phase and that of aerosol detected during an exhalation phase and relating the measured deposition fraction to a plurality of predetermined deposition fractions each corresponding to a different airway geometry of a respiratory tract, wherein each airway geometry corresponds to a different part or section of said respiratory tract, such as reference values (as disclosed by Londahl '118, e.g., ¶ [0055]) for a plurality of parts or sections of the respiratory tract, such as at least an upper and lower airway, as taught/suggested by Londahl '14 in order to assess aerosol deposition in different anatomical compartments of the respiratory tract for identifying characteristics of particular respiratory conditions (e.g., asthma) (Londahl '14, pg. 249). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Londahl '118 in view of Londahl '14 as applied to claim(s) 1 above, and further in view of "Real-time Measurement of Particulate Matter Deposition in the Lung" (previously cited, Invernizzi).
Regarding claim 11, Londahl '118 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the device is a portable or wearable device, and/or connectable to an external monitoring unit for monitoring an air composition. 
Invernizzi teaches/suggests a portable device for measuring deposition fraction (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify device of Londahl '118 with the device being portable as taught/suggested by Invernizzi in order to provide a more convenient and/or user-friendly device (Invernizzi, pg. 230). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112, Applicant submits, "In regard to the rejections of claims 1, 3-6 and 10-13, it is respectfully submitted that each of the elements recited in the claims is described in a sufficient manner such that one of ordinary skill in the art would recognize the subject matter being claimed. For example, one of ordinary skill in the art would readily appreciate that an item that does and/or is configured to: measure a deposition fraction comprising a plurality of values each corresponding to a particle size of a plurality of particle sizes for a detected aerosol and measure a particle concentration for a plurality of particle sizes of the detected aerosol would satisfy the deposition fraction measurement unit recited in claim 1, regardless of what particular components are used to carry out such functionality. The same applies for the details of the respiratory feature determination unit as well as the guiding unit" (Remarks, pg. 5). 
As discussed in the rejection of record above, though Applicant discloses the method steps (including the steps performed by the above-noted units) may be performed by a computer (e.g., pg. 3, lines 10-15), it is unclear if the structure of the claimed "units" is limited to a computer and equivalents thereof performing these steps, or a computer is merely controlling some other structure to perform said steps. If the latter, it is further unclear what other structure(s) is/are encompassed by the limitations invoking 35 U.S.C. 112(f). There is no clear disclosure of the structure for performing the recited function(s). For limitations invoking 35 U.S.C. 112(f), if there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181. To the best of the examiner's understanding, Applicant is not contending that one of ordinary skill in the art would recognize a the units as corresponding to a specific structure, but rather contending that the implicit structure is any item performing the function(s) regardless of its structure. If this is consistent with Applicant's position, this interpretation appears to raise an additional issue under 35 U.S.C. 112(a). Specifically, as noted in MPEP 2173.05(g), unlimited functional claim limitations may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a). 
 With respect to the prior art rejection of independent claim 1, Applicant contends, "No combination of Londahl '118 and Londahl '14 discloses or suggests such features enabling the above advantages" (Remarks, pgs. 6-7). 
The examiner respectfully disagrees. Londahl '118 expressly discloses that polydisperse aerosols can be utilized, and further indicates multiple sizes of particles within the polydisperse aerosol can be measured to assess a respiratory feature, as discussed in the rejection of record above. Londahl '14 further expressly discloses may of the alleged advantages of using polydisperse aerosols described by Applicant in the submitted remarks. In particular, as discussed in the rejection of record above, Londahl '14 teaches using a polydisperse aerosol facilitates investigation of the deposition of ambient aerosols, reduces measurement time and/or improves size resolution (pg. 237). Even assuming arguendo that the cited prior art does not expressly disclose each and every advantage described by Applicant, the disclosures of Londahl '118 and Londahl '14 provide sufficient motivation for utilizing a polydisperse aerosol and measuring a deposition fraction by measuring a plurality of DF values, each corresponding to a particle size of the plurality of particle sizes, for at least the reasons noted above. Any additional/further advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to claim 14, Applicant further submits, "Independent claim 14 is likewise believed to be allowable over the suggested combination of Londahl '118 and Londahl '14 for at least similar reasoning as independent claim 1" (Remarks, pg. 7). Applicant's remarks with respect to claim 1 are not persuasive for the reason(s) noted above. Additionally, the examiner notes the features Applicant alleges enable the described advantages are not recited in claim 14. Specifically, claim 14 is not limited to polydisperse aerosols and/or does not recite/require a deposition fraction measurement unit configured to measure a particle concentration for a plurality of particle sizes of the detected aerosol, wherein the measured deposition fraction comprises a plurality of values each corresponding to a particle size of the plurality of particle sizes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791